      Case 2:19-cv-00445-KWR-KRS Document 78 Filed 07/08/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO, as Next Friend
to DAN LUCERO
                       Plaintiff,

v.                                                         No. 2:19-cv-00445-KWR-KRS

CITY OF CLOVIS POLICE DEPARTMENT et al.,

                             Defendants.


 ORDER GRANTING PLAINTIFF’S SECOND MOTIONS TO COMPEL, GRANTING
    ORAL MOTION TO WITHDRAW, AWARDING ATTORNEYS FEES, AND
          DIRECTING PLAINTIFF’S TO SUBMIT ITEMIZATION
                       OF COSTS AND FEES.

       THIS MATTER comes before the Court on Plaintiff’s Second Motion to Compel

against Defendant Brent Aguilar (Doc. 52); Plaintiff’s Second Motion to Compel against

Defendants City of Clovis and Douglas Ford (Doc. 53); and Defendants’ Motion to Compel

(Doc. 58). The Court has considered the parties’ submissions along with the available record

and heard oral argument on the motions on June 11, 2020. At the conclusion of the hearing, the

Court announced its decision from the bench. The Court granted Plaintiff’s motions to compel,

ordered Defendants to supplement discovery, awarded attorney’s fees, and granted Defendants’

oral motion to withdraw their motion to compel.

       IT IS, THEREFORE, ORDERED that Plaintiff’s motions to compel (Docs. 52 and 53)

are GRANTED for the reasons stated on the record.

       IT IS FURTHER ORDERED that Defendants oral motion to withdraw their motion to

compel (Doc. 58) is GRANTED for the reasons stated on the record and hereby

WITHDRAWN from consideration.
      Case 2:19-cv-00445-KWR-KRS Document 78 Filed 07/08/20 Page 2 of 2



       IT IS FURTHER ORDERED that on or before July 3, 2020, Defendant Aguilar fully

respond to Plaintiff’s discovery as discussed on the record as well as provide dates on or before

July 10, 2020 for Plaintiff to conduct Defendant Aguilar’s deposition. That deposition shall be

conducted on or before August 30, 2020.

       IT IS FURTHER ORDERED that Defendants City of Clovis and Ford fully respond to

Plaintiff’s discovery on or before July 10, 2020.

       IT IS FURTHER ORDERED that Plaintiff is awarded attorneys fees and costs in

connection with preparing and litigating the two second motions to compel (Docs. 52 & 53).

Plaintiff shall file an itemization of costs and fees for the Court’s consideration on or before July

21, 2020.


                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
